Citation Nr: 1549162	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2005 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for tinnitus on the basis that new and material evidence had not been received.

In its statement of the case, the RO announced that it had found new and material evidence to reopen the claim.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied service connection for tinnitus.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the November 2009 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus; and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has credibly contended that he has experienced ringing in his ears since he was in service.


CONCLUSIONS OF LAW

1.  The evidence received since the RO's November 2009 denial is new and material; and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Tinnitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

In an October 2013 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  As will be discussed in greater detail below, there is evidence of current disability, which the Board finds to be adequate to decide the appeal; and the Veteran has reported both in-service and post-service symptomatology.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen Claim for Service Connection for Tinnitus 

The RO originally denied service connection for tinnitus in November 2009 on the basis that service treatment records were negative for tinnitus, and a VA examiner opined that the Veteran's current tinnitus was less likely than not related to military noise exposure because of the described duration and severity of the noise.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, an August 2009 VA examination, and statements from the Veteran.

Service treatment records include the report of a July 2005 audiogram, with comments of steady noise exposure, and indicate that the Veteran was not issued any personal hearing protection.  Records also show that the Veteran was treated for ear pain in July 2006.  At the time he reported no ringing in ears, and reported that the pain began one month earlier.  The assessment was non-regular ear pain, and he was referred for consultations.  On a "Report of Medical History" completed by the Veteran in March 2009, the Veteran reported having ear, nose, and throat problems in summers.

The report of the September 2009 VA examination reveals that the Veteran was exposed to machine gun fire within five feet of his head, and that no ear protection was used.  The Veteran reported becoming aware of an intermittent, bilateral tinnitus in July 2008, which occurred twice a day and lasted from a few seconds to a minute.  He described the tinnitus as a high pitched ring.  He denied hearing loss, vertigo, ear pathology, and family history of hearing loss.  Following examination, the diagnosis was intermittent, bilateral tinnitus.  The examiner opined that the tinnitus was less likely than not related to military noise exposure.  In support of the opinion, the examiner reasoned that there was no hearing loss to support the complaint of tinnitus; and the ear noise described did not meet the criteria for tinnitus, in terms of duration and severity.

Based on this evidence, the RO concluded that tinnitus neither occurred in nor was caused by active service in a November 2009 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The November 2009 rating decision, therefore, became final.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The present claim was initiated by the Veteran in October 2013.  Evidence added to the record includes private records consisting of a September 2013 audiogram and a December 2014 statement by the private physician indicating that the Veteran complained of persisting tinnitus and difficulty hearing in the left ear; the report of a February 2015 VA examination; and statements by the Veteran.

The February 2015 VA examination report reflects that the Veteran reported constant tinnitus and its onset since about 2008.  The Veteran reported that the tinnitus can be irritating, and that it sometimes prevented him from sleeping.  The examiner opined that the tinnitus was less likely than not caused by or a result of military noise exposure.  In support of the opinion, the examiner reasoned that military hearing test results show normal bilateral hearing ability with no evidence of military noise-induced hearing loss, which is associated with tinnitus.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the current examination report and December 2014 statement by the private physician, showing current tinnitus; and the Veteran's statements of ongoing tinnitus post-service.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108.  

III.  Reopened Claim for Service Connection for Tinnitus 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  The medical opinions of record appear adequate, and are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, organic diseases of the nervous system are considered chronic under section 3.309.

In this case, service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  It is appropriate to consider tinnitus an organic disease of the nervous system and, therefore, a presumptive disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) therefore apply to tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, acoustic trauma is documented in the claims file.  As noted above, service treatment records reveal steady noise exposure.  The Veteran also reported exposure to machine gun fire within five feet of his head, and without ear protection.

During a September 2009 VA examination, the Veteran reported noticing tinnitus intermittently in July 2008 during active service.

During the February 2015 VA examination, the Veteran again reported the onset of tinnitus in 2008.  He also reported recurrent tinnitus as irritating at times and preventing him from sleeping.  Because audiology testing both in 2009 and in 2015 revealed the Veteran's hearing to be within normal limits, each of the examiners reasoned that there was no evidence of military noise-induced hearing loss associated with tinnitus and provided adverse opinions.

As noted above, the examiners opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  In support of the opinions, the examiners found no hearing loss attributable to military noise exposure; and that there was neither diagnosis nor complaint of tinnitus during active service.

In this case, the Board finds that the evidence is in favor of finding that the Veteran's tinnitus was incurred in service.  The Board acknowledges each of the VA opinions; however, the opinions are less persuasive than the Veteran's lay statements.  In particular, service treatment records document steady noise exposure, and the Veteran has consistently claimed that he has had tinnitus since he was in service.  Each of the examiners relied on the lack of a hearing loss disability and the absence of documented treatment in service to find against the relationship.  This is an inadequate reason for a negative finding.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also, Hensley v. Brown, 5 Vet. App. 155 (1993).  

Without the VA opinions, the Board is left with the Veteran's contentions, which have been consistent throughout the appeal.  Particularly, the Veteran contends that he was exposed to machine gun fire within five feet of his head in active service.  The Veteran reported having ringing in his ears in active service in July 2008, and that the tinnitus still irritated him and prevented him from sleeping.

The Veteran is competent to report symptoms he has experienced through his senses, such as ringing in his ears.  Service personnel records, and particularly the Veteran's DD Form 214, reflect his primary specialty as a motor vehicle operator for 3 years 6 months.  Furthermore, his statements are consistent with the circumstances of his service, and thus the Board finds that there is credible evidence of the Veteran's experiencing ringing in his ears in service.  The Veteran has also consistently stated that he has continued to experience this ringing ever since service.  The Board has no reason to doubt the credibility of the Veteran's statements.  As such, the Board finds that he has adequately established a continuity of symptomatology since service for the chronic disease of tinnitus.  As such, service connection is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


